DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and the species of determining  times of reactions of the capture molecules with the target substance (claim 3) in the reply filed on 04/11/22 is acknowledged.  The traversal is on the ground(s) that combining all of the pending claims into one invention would not be a burden on the Examiner because all of the claims relate to methods for biosensing targets or devices for use in such a method.  This argument is not found persuasive because of reasons of record and further the different methods with the different methods steps require different search terms and different search strategies which place and undue burden on the Examiner.  Further, while it may be expected that some of the searches may overlap there is no reasons to expect the searches to be coextensive.
The requirement is still deemed proper and is therefore maintained.
Currently, claims 1-9 are pending.  Claims 4-9 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-3 are under examination.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current specification contains more than 150 words.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 16-17 is vague and indefinite in reciting “a first capture molecule CM1”, “a second capture molecule CM2” and “a target substance T” because it is unclear if the applicant is referring to the first capture molecule and the second capture molecules recited in lines 5-6 of claim 1 or if applicant intends other capture molecules.  Also, it is unclear if applicant is referring to the target substance recited in lines 1-2 or if applicant intends another target substance.  Please clarify.
Claim 2 the recitation “sandwich-like state” is indefinite.  The recitation “sandwich-like state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  It is unclear if applicant is referring to sandwich or a characteristic of sandwich.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scheepers (Time-dependent tethered particle motion for measuring dissociation kinetics of short complementary DNA oligonucleotides, Jan. 2016) (submitted in the IDS filed 06/19/19) in view of 
Scheepers discloses a method and sensor for detecting a target substance in a sample (matrix) (e.g. pgs 15-18, 38-43 and 50).  Scheepers discloses that the method is based on tethered particle motion and discloses the sensor comprises a surface and collection of particles tethered to the surface by tether molecules (e.g. Figures 3.1, 3.3).  Scheepers discloses that the particles comprise a first capture molecule and the sensor has a 2nd capture molecule (e.g. Figures 3.1, 3.3).  Scheepers discloses that the first and second capture molecules can be antibodies against an analyte in a solution (e.g. page 50).  Scheepers discloses incubating the sensor with the solution to allow binding between the tether particles and the analyte and measuring the motion of the particles during a measurement time wherein the concentration of analyte in the solution is determined as a function of identified time sequence of individual association/dissociation events (e.g. pgs 2-3, 38-43 and 50).
Scheepers differs from the instant invention in failing to teach the use of two different capture molecules with target dissociation rates differing by at least a factor of three.
Silver et al (WO 2015/195404) (submitted in the IDS filed 06/19/19) teaches that it is known and conventional in the art to use two different antibodies which bind to different epitopes of the analyte in a sandwich assay format (e.g. page 24, Fig. 1B).
It would have been obvious to one or ordinary skill in the art at the filing date of the invention to incorporate two different antibodies into the method of Scheepers for the detection of the analyte because Silver et al teaches that it is known and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating incorporate two different antibodies into the method of Scheepers for the detection of the analyte.
          With respect to the different dissociation rates and the dissociation rate factor as currently recited.  Absent evidence to the contrary it is deemed that the different antibodies would have different dissociation rates.  With respect to the dissociation rate factor being 3 fold as currently recited.  The optimum difference for the dissociation rates can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Conclusion
No claims are allowed.
Herr et al (US 2019/0194345) teaches different antibodies for the same analyte have different dissociation rates and can be used in sandwich immunoassays (e.g. para’s 0126, 0137).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641